Citation Nr: 1130991	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  07-09 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from October 1961 to March 1964.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a Board hearing in May 2009.   The Board previously remanded this case for further development in December 2009.


FINDING OF FACT

The Veteran's congenital anomaly of partial sacralization of L5 was subject to a superimposed injury during service which eventually caused degenerative joint disease of the lumbar spine.


CONCLUSION OF LAW

Degenerative joint disease of the lumbar spine was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a low back disability.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of this case, the Board notes that congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  According to the VA General Counsel's opinion, however, although service connection cannot be granted for a congenital defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

The Veteran's October 1961 entrance examination showed that the Veteran's spine was clinically evaluated as normal.  His contemporaneous medical history was silent with respect to any back complaints.  Service treatment records showed that the Veteran fell from a height of about 12 feet landing on his back in March 1962 and was brought to the hospital complaining of low back pain and right lower extremity pain.  He was hospitalized for approximately one month.  It was noted that the Veteran was thought to have been in excellent health prior to the injury.  The hospital report showed a diagnosis of contusion of cauda equina.  A May 1962 letter showed that the Veteran was taken of guard duty on the flight line and reclassified into a position requiring little responsibility due to emotional instability.  The letter also indicated that the symptoms stemming from the back injury was felt by most doctors to be greatly aggravated by the Veteran's emotional instability.  However, the Veteran continued to report low back pain and subsequent treatment records following an August 1963 x-ray showed a diagnosis of congenital developmental anomaly of the lumbosacral spine with partial sacralization of L5.  A November 1963 medical report indicated that the Veteran had a not unusual congenital anomaly of the lumbosacral spine, which frequently during adult life will cause some pain and disability in this region.  Nevertheless, the examiner noted that it was impossible to say this service incurred injury did not aggravate this congenital defect at least to some degree.  It was determined that the Veteran was no longer able to perform his general military duties.  A Medical Board was recommended.  A Medical Board Report indicated that the congenital developmental anomaly existed prior to service, and was permanently aggravated by service.  A January 1964 examination prior to discharge noted that the Veteran had a congenital defect of the lumbosacral spine with partial sacralization of L5.  

Shortly after service, the Veteran was afforded a VA examination in May 1964.  The Veteran reported back pain.  After examining the Veteran, the examiner diagnosed back injury with no findings on physical examination.  The examiner noted x-ray findings of developmental variant in the form of sacral like transverse process on the left side of L5 that articulated with the wing of the sacrum.  Otherwise, the x-ray was normal.  The RO denied the Veteran's claim for service connection finding that the Veteran's low back disability was a constitutional or developmental abnormality.  

Subsequently, the claims file includes a July 1967 private opinion.  It was noted that the Veteran  reported low back pain since the 1962 injury.  After examining the Veteran, the examiner determined that the Veteran had lumbosacral instability secondary to trauma and a congenital defect.  A follow up opinion from the same physician in August 1988 indicated that the Veteran had been followed for several years for recurrent lumbar spine strain and probable hemangioma body of L2.  

Again, the RO denied the Veteran's claim to reopen in August 1988, which was affirmed by the Board in May 1990, because new and material evidence had not been submitted.

Follow up private treatment records from Dr. David E. Wade showed continuing treatment for low back problems, but do not offer an etiological opinion.  

In numerous statements of record and at the May 2009 Board hearing, the Veteran asserted that he never had any back problems or was diagnosed with any back disability prior to service until he fell off the water town in service.  He indicated that he was hospitalized after the fall and reclassified to an administrative position.  The Veteran argued at the Board hearing that he had a congenital condition that was permanently aggravated in service.  

The Board reopened and remanded this case in December 2009 in order to afford the Veteran a VA examination which was done in April 2010.  The claims file was reviewed.  The examiner noted the Veteran's fall from the water heater while in service.  The Veteran indicated that he had received chiropractic treatment since service and reported daily low back and sciatic pain.  After examining the Veteran, the examiner diagnosed degenerative joint disease of the lumbar spine.  The examiner opined that the Veteran's congenital anomaly of partial sacralization of L5 was at least as likely as not permanently aggravated by the 1962 fall off the water heater.  The examiner observed that the Veteran had documentation of a chronic condition with need of treatment since onset.  Further, the Veteran was able to perform his duties prior to the injury.  His current condition reflected advanced arthritis of the spine, which was not a predictable outcome for the partial sacralization of L5.  

Initially, the Board notes that as discussed above, given that different legal standards are applicable, in its prior remand, it requested that the examiner offer an opinion as to whether the Veteran's current back disability was an acquired disability, a congenital or developmental disease or a congenital or developmental defect.  However, while the examiner diagnosed degenerative joint disease of the lumbar spine and indicated that the Veteran's congenital anomaly of partial sacralization of L5 was permanently aggravated by the 1962 injury, she did not clearly give an opinion as to whether the Veteran had a congenital disease or defect as requested in the Board remand.  Nevertheless, the VA opinion does indicate that the Veteran's congenital low back disability was either aggravated in service or subject to superimposed injury during service.  Although the opinion was couched in terms of aggravation, the opinion also clearly showed evidence of a superimposed injury to the low back caused by the fall.  The examiner also offered a rationale for her opinion citing to post-fall medical records, the transition of the Veteran to an administrative position, and the fact that arthritis was not a predictable outcome for partial sacralization of L5.  Further, there is no medical evidence of record to refute this opinion.  

The Board also finds it significant that the Medical Board Report prepared in service also indicated that the Veteran's pre-existing congenital defect or disease was permanently aggravated by service.  Moreover, shortly after service, in July 1967, a private examiner also observed lumbosacral instability secondary to trauma.  Further, the Veteran has credibly reported that he experienced no back problems prior to the fall, but had continued to experience since back pain since the fall.  His contentions are supported by the service treatment records as well as the post-service May 1964 VA examination and July 1967 private opinion.  In sum, the evidence of record shows that the Veteran's pre-existing congenital disorder (regardless of whether it was a disease or a defect) was subject to a superimposed injury during service which eventually caused his currently diagnosed degenerative joint disease of the lumbar spine.  

Thus, when resolving the benefit of the doubt in favor of the Veteran, the Board must find that service connection is warranted for the Veteran's currently diagnosed degenerative joint disease of the lumbar spine.  See 38 U.S.C.A. § 5107.  

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in January 2010, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.



ORDER

Service connection for degenerative joint disease of the lumbar spine is warranted. The appeal is granted.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


